77 So. 2d 254 (1955)
A. William MORRISON, Dewey H. Johnson, S.E. Simmons, Russell J. Davis and Clyde Morris, as members of and constituting the Florida Board of Pharmacy, Petitioners,
v.
Max PLOTKIN, Respondent.
Supreme Court of Florida. Special Division B.
January 21, 1955.
Rehearing Denied February 1, 1955.
Richard W. Ervin, Atty. Gen., and Phillip Goldman and James L. Graham, Jr., Asst. Attys. Gen., for petitioners.
Robert H. Givens, Jr., Miami, for respondent.
THOMAS, Justice.
The respondent filed a bill seeking a decree construing Sec. 465.071(1), Florida Statutes 1953 and F.S.A., and directing the Florida Board of Pharmacy "to prescribe, pursuant to subparagraph (d) [of the act] the additional requirements as to age, education, experience and moral character which will effectuate the intentions of the Legislature * * *." At first the chancellor dismissed the bill on motion of the present petitioner then, on rehearing, he rescinded his order.
We think he was correct the first time. The respondent concedes in his brief that he has not applied to the Board of Pharmacy for permission to take the examination so that his fitness to practice pharmacy in this state can be determined; and so far as we can learn from the record, he has not applied for reciprocal registration, or shown that Sec. 465.081, Florida Statutes 1953 and F.S.A., providing for registration here, under certain conditions, of pharmacists qualified in another state is applicable by reason of the fact the State of New Jersey, where the respondent claims to have been licensed, grants registration under the same circumstances to pharmicists of this state.
Our view is that the bill should have been dismissed because no justiciable issue was presented and because the plaintiff had made no effort to exhaust his administrative remedies. Ervin v. City of North Miami Beach, Fla., 66 So. 2d 235; De Carlo v. Town of West Miami, Fla., 49 So. 2d 596.
The petition for certiorari is granted and the order vacating the order granting the motion to dismiss is quashed with directions to dismiss the bill.
MATHEWS, C.J., and TERRELL, SEBRING and ROBERTS, JJ., concur.